              Case 8:20-cr-00033-TDC Document 108 Filed 08/31/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *


v.                                             *      Criminal Case No. TDC-20-0033


PATRIK MATHEWS                                 *

*         *       *      *      *      *       *      *       *      *        *    *       *

          MOTION FOR LEAVE TO FILE ADDITIONAL MOTIONS AS
     ADDITIONAL INFORMATION BECOMES AVAILABLE TO THE DEFENSE


          The defendant, Patrik Mathews, through his attorney Joseph A. Balter, respectfully moves

this Honorable Court for leave to file additional motions as additional information becomes

available to the defense. In support thereof, counsel states the following:

          1.      The defendant, Patrik Mathews, is charged with being an Alien in Possession of a

Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(5) and Transporting a Firearm and

Ammunition in Interstate Commerce with Intent to Commit a Felony, in violation of 18 U.S.C. §

924(b).

          2.      To date, the government has provided defense counsel with some of the relevant

discovery. It appears, however, that the government will likely provide additional discovery in the

future.

          3.      The defendant requests leave to file any motion that may be appropriate to any

discovery information received subsequently from the government.
         Case 8:20-cr-00033-TDC Document 108 Filed 08/31/20 Page 2 of 3



       WHEREFORE, Mr. Mathews respectfully requests that the Court grant him leave to file

additional pretrial motions as additional discovery or other information, or the significance thereof,

becomes known to defense counsel, including but not limited to motions pursuant to Federal Rule

of Criminal Procedure 12(b) and motions in limine.


                                               Respectfully submitted,



                                                              /S/

                                               JOSEPH A. BALTER             #04496
                                               Law Office of Joseph A. Balter, LLC
                                               Mt. Washington Mill
                                               1340 Smith Avenue, Ste 200
                                               Baltimore, Maryland 21201
                                               Telephone: (410) 375-7082
                                               Facsimile: (410) 779-1201
                                               Email:          joseph@josephbalterlaw.com




                                                −2−
Case 8:20-cr-00033-TDC Document 108 Filed 08/31/20 Page 3 of 3




                             −3−
